Case 1:16-cr-00311-KMW Document 491

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

xX
UNITED STATES OF AMERICA
-against
ROBERT WRIGHT,
Defendant.

 

w+ x
KIMBA M. WOOD, District Judge:

Filed 07/20/21 Page 1of1
TT

USDS SDNY

DOCUMENT

ELECTRONICALLY FILED
ATE FILED:

 

   
  
 
 

ORDER
16 CR 311 (KMW)

The Court will hold a remote conference in the above-captioned case on Monday, July

26, 2021, at 11:00 am. Members of the press and public who wish to join the proceeding should

dial 917-933-2166 and enter conference ID 512359096. All members of the press and public

must keep their telephones on mute.
SO ORDERED.

Dated: New York, New York
July 20, 2021

Iiaetorre vn. LTH
KIMBA M. WOOD
UNITED STATES DISTRICT JUDGE
